DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group 2, claims 5-15 in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that no undue burden is present by searching all related claims as they are similar in nature.  This is not found persuasive because all claims in any restriction would be of related subject material.  Here the inventions are distinct and requires separate search and consideration because they are not linking and therefore broader in scope that Applicants argue, which is what causes the undue search burden. 
The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 1-4 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups 1 and 3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022.


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/11/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2022/0325053 A1) to Feng et al.  (hereinafter Feng) in view of the teachings of (CN 101293192 A) to Wang et al.  (hereinafter Wang).
	Feng is directed toward the production of a hollow vesicle.  Feng discloses at paragraph [0042] that a monomer of tetraphenylene may be used to form the vesicle.   Feng discloses at paragraph [0010] that the vesicle formed may be a hollow microsphere.  Feng discloses at paragraph [0055] that a cationic surfactant of hexadecyl trimethylammonium bromide or CTAB is used to form the vesicle from a solution.  Feng discloses at paragraph [0063] that the surfactant is removed in a washing step.  Feng discloses at paragraph [0071] that the tetraphenylene is further reacted.  Feng discloses at paragraph [0073] that the further reactant has two functional groups that is a benzene derivative, which would include a bisphenol A.  Feng discloses the formation of a hollow vesicle with a tetraphenylene, but is silent regarding a metal coating step.  
	Wang is directed toward the production of a hollow vesicle.  Feng and Wang are both directed toward the production of a hollow vesicle and therefore are analogous art.  Wang teaches at paragraph [0005] that a surfactant is used to make a hollow vesicle.    Wang teaches at paragraph [0005] that a cationic surfactant may be used.  Wang teaches at paragraph [0011] that a cationic of CTAB may be used to form the vesicle.  Wang teaches at paragraph [0012] that metal compounds may be used to coat the vesicle.  One would be motivated to coat the polymer vesicle of Feng with the metal shells of Wang for use as a hollow metal object for various purposes.
	It would be obvious to one skilled in the art at the time of filing of Feng in view of the teachings of Wang to modify the polymerized shell of Feng with the metal coating of Wang that teaches a prime facie case of obviousness for claims 5 and 6.    

8.	Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2022/0325053 A1) to Feng et al.  (hereinafter Feng) in view of the teachings of (CN 101293192 A) to Wang et al.  (hereinafter Wang) in further view of the teachings of (CN 101319404 A) to Zhu et al.  (hereinafter Zhu).
	Feng is directed toward the production of a hollow vesicle.  Feng discloses at paragraph [0042] that a monomer of tetraphenylene may be used to form the vesicle.   Feng discloses at paragraph [0010] that the vesicle formed may be a hollow microsphere.  Feng discloses at paragraph [0055] that a cationic surfactant of hexadecyl trimethylammonium bromide or CTAB is used to form the vesicle from a solution.  Feng discloses at paragraph [0063] that the surfactant is removed in a washing step.  Feng discloses at paragraph [0071] that the tetraphenylene is further reacted.  Feng discloses at paragraph [0073] that the further reactant has two functional groups that is a benzene derivative, which would include a bisphenol A.  Feng discloses the formation of a hollow vesicle with a tetraphenylene, but is silent regarding a metal coating step.  
	Wang is directed toward the production of a hollow vesicle.  Feng and Wang are both directed toward the production of a hollow vesicle and therefore are analogous art.  Wang teaches at paragraph [0005] that a surfactant is used to make a hollow vesicle.    Wang teaches at paragraph [0005] that a cationic surfactant may be used.  Wang teaches at paragraph [0011] that a cationic of CTAB may be used to form the vesicle.  Wang teaches at paragraph [0012] that metal compounds may be used to coat the vesicle.  One would be motivated to coat the polymer vesicle of Feng with the metal shells of Wang for use as a hollow metal object for various purposes.
	Zhu is directed toward the production of a hollow vesicle.  Feng and Zhu are both directed toward the production of a hollow vesicle and therefore are analogous art.  Zhu teaches at paragraph [0008] that hollow nanospheres are created from a CTAB aqueous solution.  Zhu teaches at paragraph [0009] that a metal chloride of cadmium chloride is added to the solution in a ratio of 1:1 to 1:4 of a thioacetyl ammonium, which reads on Applicants ratio.   
	It would be obvious to one skilled in the art at the time of filing of Feng in view of the teachings of Wang and Zhu to modify the polymerized shell of Feng with the metal coating of Wang that teaches a prime facie case of obviousness for claims 5-15.    
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766